DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application has published as US Pub 20180133186A1, claiming priority to November 15, 2016.

Status of the Claims
Claim(s) 1-2, 4-9 and 31-44 is/are pending in this application and under examination.

Reopening of Prosecution
In view of the Appeal Brief filed June 8 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JEFFREY S LUNDGREN/           Supervisory Patent Examiner, Art Unit 1629              
                                                                                                                                                                               
Response to Arguments
Applicant’s arguments, see Appeal Brief filed June 8 2022, with respect to the rejection(s) of claim(s) 1-2, 4-9 and 31-44 under 35 USC 103 and art cited therein have been fully considered and are persuasive.  
Therefore, the rejection(s) has/haven been withdrawn.  However, upon further consideration, a new ground(s) of rejection is/are made in view of 35 USC 103 under the art cited below.

New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 39-40 and 44 is/are rejected under 35 U.S.C. 103 as obvious over Kan et al. The Journal of Neuroscience, April 15, 2015 35(15):5969 –5982.
Claim 1 is directed to a method of reducing memory loss associated with Alzheimer's disease in a subject in need thereof, the method comprising orally administering to said subject a therapeutically effective amount of 
Alpha-Difluoromethylornithine (α-DFMO) or a pharmaceutically acceptable salt thereof to reduce memory loss associated with Alzheimer's disease, wherein the therapeutically effective amount and demonstrates a low toxicity profile with no adverse effects or adverse effects of Grade 1 or lower. 
Claim 2 is directed to Alzheimer’s disease in a human subject.
Similar to claim 1, claims 39-40 is directed to a method of improving learning and memory performance in a subject in a subject having diminished memory associated with Alzheimer’s disease or Down’s syndrome, the method comprising 
orally administering said subject a therapeutically effective amount of alpha-difluoromethylornithine (a-DFMO), both efficacious for improving learning and memory performance and demonstrates a low toxicity profile with no adverse effects or adverse effects of Grade 1 or lower. 
	Regarding claims 1-2 and 39-40, Kan is directed to the study of CVN-AD (Alzheimer’s Disease) mice models, where 	
Pharmacologic disruption of the arginine utilization pathway by an inhibitor of arginase and ornithine decarboxylase [aka, claimed compound DMFO, see page 5970, column 1] protected the mice from AD-like pathology and significantly decreased CD11c expression. Our findings strongly implicate local immune-mediated amino acid catabolism as a novel and potentially critical mechanism mediating the age-dependent and regional loss of neurons in humans with AD. See abstract. 

	Kan teaches “Alzheimer’s disease (AD) is a disease of aging associated with the accumulation of β-amyloid (Aβ) peptides within the brain parenchyma and cerebral blood vessels and hyperphosphorylated and aggregated tau within neuron,” see page 5969, column 1, first paragraph.
	Regarding claims 1-2 and 39-40 and treatment of AD, including memory loss, Kan teaches “arginase-1 is highly expressed in regions of Aβ accumulation, suggesting that arginine depletion and nutrient deprivation are responsible for neuronal cell death”, see page 5970, column 1. Kan teaches that “In support of this hypothesis, we find that CVN-AD mice have decreased total brain arginine, and pharmacologic inhibition of arginine utilization enzymes reverses amyloid production, immunosuppression, and memory impairments,” Id.  
	Kan teaches that CVN-AD mice were treated with 10 mg/kg DFMO plus 1 mg/kg putrescine in saline by oral gavage 3 times a week (Mon/Wed/Fri) for 14 weeks (n = 8 mice/ group, see page 5971, column 1.  Kan teaches 
CVN-AD mice treated with DFMO plus putrescine demonstrated significantly improved acquisition and recall compared with vehicle (putrescine only)-treated CVN-AD mice (Fig. 6A), suggesting that blockade of arginine catabolism reverses the behavioral phenotype of memory loss found in CVN-AD mice. See page 5976, column 1. 

	Kan teaches that “When arginine utilization is interrupted by treatment with the arginase and ODC inhibitor DFMO, we show that AD-like pathology is prevented,” see page 5979 column 1.
	Therefore, while Kan teaches the treatment of AD mouse models with DFMO and suggests it utility in treatment of AD in human patients, it does not explicitly teach that claimed compound, DFMO, is administered in therapeutically effective doses sufficient to demonstrate a low toxicity profile (no adverse effects or adverse effects of Grade 1 or lower).
	However, Kan discloses that its CVN-AD mice were treated with 10 mg/kg DFMO, see page 5971, column 1. 
	In terms of dosing therapeutically effective doses to demonstrate a low toxicity profile Table 2 of the specification (page 16, paragraph 58) notes in a Trial Summary of DFMO in CVN-AD mice, a dose of 10 mg/kg was administered to mice to achieve a therapeutic effect (noted to be “On target in brain (see data figures),” reasonably and broadly interpreted to be a therapeutic effect, with minimal dose limiting events (reasonably and broadly interpreted to be a low toxicity profile) as claimed.  
	Accordingly, because both the specification and Kan disclose the same 10 mg/kg dose of DFMO, such dose of 10 mg/kg as taught by Kan broadly and reasonably is interpreted to meet the limitation of therapeutic effectiveness and low toxicity as claimed. 	 
	With regard to the 4th Graham factor, objective evidence to support the obviousness or nonobviousness of the claimed invention, the specification provides working examples (Ex. 1 and Ex. 2) starting at paragraphs 48 and 57 (respectively). It is noted these examples demonstrate efficacy and safety data for the same CVN-AD mice in the same doses as taught by Kan (see above).  While the specification notes extrapolated conversion of mouse data to human subjects (Tables 5-6, starting at paragraph 63) as well as prophetic working examples for human subjects, it is pointed out that these prophetic examples do not provide evidence per the 4th Graham factor sufficient to overcome the prima facie case of obviousness. 
Regarding claim 44 and the improvement of short-term memory performance, as the treatment of Alzheimer’s disease is envisaged and suggested by Kan (see above, page 5970, column 1; page 5976, column 1), the improvement of memory performance, including short-term performance is taught by Kan. 
The rationale to support a finding of obviousness is the combination of prior art elements (Kan teaches use of DMFO as claimed to treat AD mouse models, thus suggesting treatment of AD in humans) according to known methods (Kan teaches a method of dosing the AD mouse model at the dose necessary to achieve therapeutic effectiveness and avoid side effects, 10 mg/kg) to yield predictable results.
Therefore, the claims were prima facie obvious at the time of invention. 


	Claim(s) 31-38, and 42-43 is/are rejected under 35 U.S.C. 103 as obvious over Kan et al. The Journal of Neuroscience, April 15, 2015 35(15):5969 –5982 as applied to claims 1-2, 39-40 and 44  in view of US Patent 6,258,845 B1. 
	While Kan teaches and suggests the invention of claims 1-2, 39-40 and 44, they do not teach or suggest the invention of claims 31-38 and 42-43.  However, such claims are taught by US Patent ‘845 as discussed below.
	Regarding the therapeutically effective amounts of applicant’s claims 31-38, and 42-43, US Patent ‘845 teaches its goal is to administer DFMO to a human patient at a relatively non-toxic low dose of 400 mg/m2/day, see column 7, lines 19-21.
	Further, regarding the limitation of dosing DFMO at non-toxic doses, US Pat ‘845 teaches that DFMO is relatively non-toxic at low doses of 0.4 grams or 400 mg/m2/day as required by claim 1 of the invention.  In fact, US Patent ‘845 teaches that side effects on hearing (associated with DFMO high doses) are not observed at the lower dose of 400 mg/m2/day when administered for up to one year, see column 7, lines 25-28. 
	Therefore, as the toxic effects of overdosing DFMO are known in the art at doses in humans claimed by the invention and DFMO is taught and suggested to use to treat AD, it would be routine for the skilled artisan to adjust or optimize said doses based on the teachings of the combined cited art of Kan and US Patent ‘845. The rationale of a finding of obviousness is based on the combination of prior art elements according to known methods to yield predictable results, i.e., to predictably adjust dosing of DFMO to treat Alzheimer’s disease (to reduce memory loss) and avoid toxic side effects.  
	Claims 31 and 42 is directed to the method of claim 1, wherein DFMO or a pharmaceutically acceptable salt thereof is included is administered in a dosage of 1 to 100 milligrams per m2; 101 to 200 milligrams per m2; 201 to 300 milligrams per m2; or 301 to 400 milligrams per m2. 	
Claim 32 is directed to the method of claim 1, wherein the DFMO or a pharmaceutically acceptable salt thereof is delivered an oral dosage of about 100 mg/m2 to about 400 mg/m2 per day.
Regarding the limitations of claims 31, 32 and 42, US Patent ‘845 teaches its goal is to administer DFMO to a human patient at a relatively non-toxic low dose of 400 mg/m2/day, see column 7, lines 19-21. In fact, US Patent ‘845 teaches that side effects on hearing (associated with DFMO high doses) are not observed at the lower dose of 400 mg/m2/day when administered for up to one year, see column 7, lines 25-28. 
Claim 33 is directed to the method of claim 1, wherein the DFMO or a pharmaceutically acceptable salt thereof is provided in an oral dose formulation in the form of a tablet, where claim 34 claims a capsule and claim 35 claims a liquid. 
Regarding claims 33-35, US Pat ‘845 teaches that formulations comprising DFMO include oral formulations with various carriers, excipients, etc., such as tablets, capsules and liquid formulations, see column 11, line 63 bridging to column 12, line 2. 
Claim 36 discloses the method of claim 1, wherein DFMO or a pharmaceutically acceptable salt thereof is the only active ingredient in a formulation administered to the patient.   
Claims 37 and 43 discloses the method of claim 1, wherein the DFMO or a pharmaceutically acceptable salt thereof is provided in a formulation consisting essentially of DFMO or a pharmaceutically acceptable salt thereof and a pharmaceutically acceptable carrier.
Regarding claims 36-37 and 43, US Patent ‘845 discloses sequential dosing of its claimed DFMO combinations, see column 10, line 43-45.  As DFMO is dosed sequentially, it would be obvious to make the DFMO the only active ingredient in a formulation administered to the patient, as per the various formulations taught by US Pat ‘845 from column 11, line 63 bridging to column 12, line 2. 
Claim 38 discloses the method of claim 37, wherein the pharmaceutically acceptable carrier is water or fruit juice. Regarding claim 38, US Patent ‘845 teaches formulations with water as a carrier, see column 12, line 46.  
The rationale to support a finding of obviousness is the combination of prior art elements (Kan teaches use of DMFO as claimed to treat AD mouse models, thus suggesting treatment of AD in humans) according to known methods (Kan teaches a method of dosing the AD mouse model at the dose necessary to achieve therapeutic effectiveness and avoid side effects, 10 mg/kg, routinely optimized to the doses claimed as per US Patent ‘845) to yield predictable results.
Therefore, the claims were prima facie obvious at the time of invention. 

Claim(s) 4-9 and 41 is/are rejected  under 35 U.S.C. 103 as obvious over Kan et al. The Journal of Neuroscience, April 15, 2015 35(15):5969 –5982 as applied to claims 1-2, 39-40 and 44 above, and in view of Cummings, Clinical Cornerstone Volume 3, Issue 4, 2001, Pages 27-39. 
	While Kan teaches and suggests the invention of claims 1-2, 39-40 and 44, they do not teach or suggest the invention of claims 4-9 and 41.  However, such claims are taught by Cummings as discussed below.
Claims 4-9 are directed to the method of claim 1, wherein said administering steps is performed chronically for at least 6, 12, 18, 36 and 48 months (respectively) and where the step is a chronic step as per claim 9.
Claim 41 depends from 39, wherein said administering steps is performed chronically for at least 6 months.
Regarding claims 4-9 and 41, Cummings teaches that patients suffering from Alzheimer’s disease demonstrate memory impairments that are gradually progressive and present for a period of 6 months, see page 27, column 1.  Further, Cummings teaches that patients were chronically and regularly treated with an anti-dementia agent were evaluated to demonstrate levels of improvement of cognition by various measurements (ADAS-Cog, MMSE, CIBIC-plus), where periods of 6 months to a year of improvement were measured and evaluated, see page 31, column 1. Accordingly, the Cummings teaches the various month and chronic treatment limitations of claims 4-9. 
The rationale to support a finding of obviousness is the combination of prior art elements (Kan teaches use of DMFO as claimed to treat AD mouse models, thus suggesting treatment of AD in humans) according to known methods (Kan teaches a method of dosing the AD mouse model at the dose necessary to achieve therapeutic effectiveness and avoid side effects, 10 mg/kg, routinely optimized to the chronic treatment of AD in time periods claimed) to yield predictable results.
Therefore, the claims were prima facie obvious at the time of invention. 

Conclusion
In summary, no claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM Y LEE/Examiner, Art Unit 1629          

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629